SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of March 5, 2010, by
and between China Infrastructure Construction Corporation, a
Colorado corporation (the “Company”), and the subscribers identified on the
signature pages hereto (each a “Subscriber” and collectively, the
“Subscribers”).


RECITALS:


WHEREAS, the Company and each Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).


WHEREAS, Hunter Wise Securities, LLC is acting as exclusive placement agent
(“Placement Agent”), on a “best efforts” basis, in a private offering (the
“Offering”) in which the Company desires to offer and sell an aggregate of up to
approximately 1,282,051 shares (the “Maximum Offering”) of its common stock
(“Common Stock”), no par value per share (the “Purchased Shares”), at a price of
$3.90 per share (the “Share Purchase Price”) for aggregate gross proceeds of up
to approximately $5,000,000 (the “Purchase Price”).
 
WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Shares and the Subscriber desires to purchase that number of Purchased
Shares set forth on the signature page hereto on the terms and conditions set
forth herein.
 
WHEREAS, the aggregate proceeds of the Offering shall be held in escrow pursuant
to the terms of a Funds Escrow Agreement to be executed by the parties
substantially in the form attached hereto as Exhibit A (the “Escrow Agreement”).
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1.           Purchase and Sale of Purchased Shares. Subject to the satisfaction
or waiver of the terms and conditions of this Agreement, on the Closing Date (as
defined below), the Subscriber shall purchase and the Company shall sell to
the  Subscriber the number of Purchased Shares for the Subscriber’s portion of
the Purchase Price designated on the Subscriber’s signature page hereto.

 
1

--------------------------------------------------------------------------------

 
 
2.           Closing.
 
(a)           Closing Date. The “Closing Date” shall be the date that Subscriber
funds representing the Purchase Price of the Offering is transmitted by wire
transfer or otherwise to or for the benefit of the Company. The consummation of
the transactions contemplated herein (the “Closing”) shall take place at the
offices of the Company’s legal counsel, Guzov Ofsink, LLC, 600 Madison Avenue,
14th Floor, New York, New York 10022, upon the satisfaction of all conditions to
Closing set forth in this Agreement.


(b)           Conditions Precedent to the Closing.  The Closing is expressly
contingent on (i) payment by the Subscriber and other subscribers (the “Other
Subscribers”) of the Purchase Price, which payments shall be made to the escrow
account maintained by Guzov Ofsink, LLC (the “Escrow Agent”) to be held in
escrow pending the Closing, (ii) delivery by the Subscriber to the Escrow Agent
of fully executed copies of the Transaction Documents (as defined in Section
4(c) below), (iii) delivery by the Company to the Escrow Agent of fully executed
copies of the Transaction Documents (as defined in Section 4(c) below), (iv) the
truth and accuracy, on the Closing Date of the representations and warranties of
the Company and the Subscriber contained in this Agreement and the Other
Subscribers contained in the subscription agreements executed by the Other
Subscribers (the “Other Subscription Agreements”), (v) the delivery by the
Company to the Subscriber on the Closing Date of a certificate signed by the
Company’s chief executive officer (1) representing the truth and accuracy of all
the representations and warranties made by the Company contained in this
Agreement and the Other Subscription Agreements, as of the Closing Date, as if
such representations and warranties were made and given on such date, except for
changes that will not have alone, or in any combination in the aggregate, a
Material Adverse Effect (as defined in Section 4(a) of this Agreement), and (2)
certifying that on or before the Closing Date the Company shall have performed
all covenants and agreements of the Company contained herein or in any of the
other Transaction Documents required to be performed by the Company on or before
the Closing Date; and (vi) a legal opinion of the Company’s legal counsel
materially the same as the legal opinion referred to in Section 5 of this
Agreement shall be delivered to the Subscriber on the Closing Date in relation
to the Company and the Purchased Shares (“Closing Legal Opinion”).


3.           Subscriber Representations and Warranties.  The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.   If the Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b)           Authorization and Power.   The Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Purchased Shares being sold to the Subscriber
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by the Subscriber and the consummation by the
Subscriber of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of the Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required.  This
Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by the Subscriber and constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Subscriber
enforceable against the Subscriber in accordance with the terms thereof.

 
2

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.   The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by the
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) if the Subscriber is an entity, result in a
violation of the Subscriber’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to the Subscriber or the
Subscriber’s properties (except for such conflicts, defaults and violations as
would not, individually or in the aggregate, have a material adverse effect on
the Subscriber).  The Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for the Subscriber to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
or to purchase the number of Purchased Shares the Subscriber desires to purchase
in accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, the Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.


(d)           Information on Company.    The Subscriber has been furnished with
all filings made by the Company with the Commission (hereinafter referred to
collectively as the “Reports”) or the Subscriber acknowledges that it has had
access to the Commission’s EDGAR website where the Subscriber read all such
filings.   In addition, such Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as such Subscriber has requested in writing (such other information is
collectively, the “Other Written Information”), and considered all factors such
Subscriber deems material in deciding on the advisability of investing in the
Purchased Shares.  Such Subscriber has relied on the Reports and Other
Information in making its investment decision.


(e)           Opportunities for Additional Information.  The Subscriber
acknowledges that the Subscriber has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.


(f)           Information on Subscriber.   The Subscriber is, and will be on the
Closing Date, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Purchased Shares.  The Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
information set forth on the signature page hereto regarding the Subscriber is
accurate.

 
3

--------------------------------------------------------------------------------

 


(g)           Compliance with 1933 Act.   The Subscriber understands and agrees
that the Purchased Shares have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Purchased Shares must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.  In any event, and subject
to compliance with applicable securities laws, the Subscriber may enter into
lawful hedging transactions in the course of hedging the position the Subscriber
assumes and the Subscriber may also enter into lawful short positions or other
derivative transactions relating to the Purchased Shares purchased by the
Subscriber, and deliver the Purchased Shares purchased by the Subscriber, to
close out the Subscriber’s short or other positions or otherwise settle other
transactions, or loan or pledge the Purchased Shares purchased by the
Subscriber, to third parties who in turn may dispose of these Purchased Shares.


(h)           Purchased Shares Legend.  The Purchased Shares purchased by the
Subscriber shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE PURCHASED SHARES REPRESENTED BY THIS CERTIFICATE
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR
APPLICABLE STATE SECURITIES LAWS.  THE PURCHASED SHARES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE PURCHASED SHARES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED
BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE PURCHASED SHARES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE PURCHASED SHARES.”
 
 (i)           Communication of Offer.  The offer to sell the Purchased Shares
was directly communicated to the Subscriber by the Company.  At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

 
4

--------------------------------------------------------------------------------

 
 
(j)           Restricted Securities.   The Subscriber understands that the
Purchased Shares have not been registered under the 1933 Act and the Subscriber
will not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer
any of the Purchased Shares purchased by the Subscriber unless pursuant to an
effective registration statement under the 1933 Act, or unless an exemption from
registration is available.  Notwithstanding anything to the contrary contained
in this Agreement, the Subscriber may transfer (without restriction and without
the need for an opinion of counsel) the Purchased Shares purchased by the
Subscriber to the Subscriber’s Affiliates (as defined below) provided that each
such Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity.  Affiliate
includes each Subsidiary of the Company.  For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


(k)           No Governmental Review.   The Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Purchased Shares or
the suitability of the investment in the Purchased Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Purchased
Shares.


(l)           Correctness of Representations.  The Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date. The Subscriber
understands that the Purchased Shares are being offered and sold in reliance on
a transactional exemption from the registration requirement of Federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Purchased
Shares.


(m)         Additional Representations and Warranties of Non-United States
Persons. If the Subscriber is a non-United States Person, the Subscriber makes
the following representations:


(i)           The Subscriber understands that the investment offered hereunder
has not been registered under the 1933 Act and the Subscriber understands that
the Subscriber is purchasing the Purchased Shares being purchased by the
Subscriber without being furnished any offering literature or prospectus. The
Subscriber is acquiring the Purchased Shares being purchased by the Subscriber
for the Subscriber’s own account, for investment purposes only, and not with a
view towards resale or distribution.

 
5

--------------------------------------------------------------------------------

 


(ii)           At the time the Subscriber was offered the Purchased Shares, the
Subscriber was not, and at the date hereof, such Subscriber is not a “U.S.
Person” which is defined immediately below:


(A)          Any natural person resident in the United States;
(B)          Any partnership or corporation organized or incorporated under the
laws of the United States;
(C)          Any estate of which any executor or administrator is a U.S. person;
(D)          Any trust of which any trustee is a U.S. person;
(E)           Any agency or branch of a foreign entity located in the United
States;
(F)           Any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;
(G)           Any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and
(H)          Any partnership or corporation if (i) organized or incorporated
under the laws of any foreign jurisdiction and (ii) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) of Regulation D promulgated under the 1933
Act) who are not natural persons, estates or trusts.


“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(iii)           The Subscriber understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Purchased Shares in any country or jurisdiction where action for that
purpose is required.  The Subscriber is not acquiring the Purchased Shares being
purchased by the Subscriber, for the account or benefit of any U.S. person
except in accordance with one or more available exemptions from the registration
requirements of the 1933 Act or in a transaction not subject thereto.


(iv)   The Subscriber (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Securities for
the benefit of any U.S. person.


(v)           The Subscriber will not resell the Purchased Shares, except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to an effective registration statement
under the 1933 Act, or pursuant to an available exemption from the registration
requirements of the 1933 Act; and agrees not to engage in hedging transactions
with regard to such securities unless in compliance with the 1933 Act.



 
6

--------------------------------------------------------------------------------

 

(vi)          The Subscriber will not engage in hedging transactions with regard
to any securities of the Company prior to the expiration of the distribution
compliance period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in
Rule 903 of Regulation S, as applicable, unless in compliance with the 1933 Act;
and as applicable, shall include statements to the effect that the securities
have not been registered under the 1933 Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the 1933 Act, or an exemption from the
registration requirements of the 1933 Act is available.


(vii)         No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Subscriber
or any of the Subscriber’s representatives in connection with the offer and sale
of the Purchased Shares being purchased by the Subscriber.
 
4.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of Colorado and has the requisite corporate power to own its properties and
to carry on its business as presently conducted.  The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect.  For purposes of
this Agreement, a “Material Adverse Effect” means any material adverse effect on
the business, operations, properties, or financial condition of the Company and
its Subsidiaries individually, or in the aggregate and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect. For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity of which more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s ownership interest therein are set forth on Schedule 4(a).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and other equity interests in the Company, if any, have been duly
authorized and validly issued and are fully paid and non-assessable.

 
7

--------------------------------------------------------------------------------

 
 
(c)           Authority; Enforceability.  This Agreement, the Purchased
Shares, the Escrow Agreement, and any other agreements delivered together with
this Agreement or in connection herewith (collectively, the “Transaction
Documents”) have been duly authorized, executed and delivered by the Company and
are valid and binding agreements of the Company enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of
equity.  The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Purchased Shares) are set forth on Schedule 4(d).  Except as set forth on
Schedule 4(d), there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries.  The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company is
described on Schedule 4(d).  There are no outstanding agreements or preemptive
or similar rights affecting the Company’s common stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the Over The Counter Bulletin Board (the
“Bulletin Board”) or the Company’s shareholders is required for the execution by
the Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Purchased Shares.  The Transaction
Documents and the Company’s performance of its obligations thereunder have been
unanimously approved by the Company’s Board of Directors.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any governmental authority in the world, including
without limitation, the United States, or elsewhere is required by the Company
or any Affiliate of the Company in connection with the consummation of the
transactions contemplated by this Agreement, except as would not otherwise have
a Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 3 are true and correct, neither the
issuance nor sale of the Purchased Shares being purchased by the Subscriber or
Other Subscribers nor the performance of the Company’s obligations under this
Agreement, the Other Subscription Agreements and all other Transaction Documents
entered into by the Company relating thereto will:

 
8

--------------------------------------------------------------------------------

 
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Purchased Shares or any of the assets of the Company or any
of its Affiliates; or
 
(iii)          result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or
 
(iv)          result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
(g)           The Purchased Shares.  The Purchased Shares upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
date of issuance of the Purchased Shares, the Purchased Shares will be duly and
validly issued, fully paid and nonassessable;
 
(iii)          will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company; and
 
(iv)          will not subject the holders thereof to personal liability by
reason of being such holders.
 
(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened, action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the periodic reports filed by the
Company with the Commission, there is no pending or, to the best knowledge of
the Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect.

 
9

--------------------------------------------------------------------------------

 
 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Company’s capital stock or to facilitate the
sale or resale of the Purchased Shares or affect the price at which the
Purchased Shares may be issued or resold.
 
(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since May 31, 2009 and except
as modified in the Reports and Other Written Information or in the Schedules
hereto, there has been no Material Adverse Effect relating to the Company’s
business, financial condition or affairs. The Reports and Other Written
Information, including the financial statements included therein do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.
 
(k)           Defaults.  The Company is not in material violation of its
articles of incorporation or bylaws.   The Company is (i) not in default under
or in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters
which default would have a Material Adverse Effect, or (iii) not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.
 
(l)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Purchased Shares pursuant to this Agreement and the Other
Subscription Agreements to be integrated with prior offerings by the Company
such that a violation of the 1933 Act would result.  No prior offering will
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Purchased Shares that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.
 
(m)         No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Purchased Shares.

 
10

--------------------------------------------------------------------------------

 
 
(n)          No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company businesses since May 31,
2009 and which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Reports or on
Schedule 4(n).
 
(o)          No Undisclosed Events or Circumstances.  Since May 31, 2009, except
as disclosed in the Reports, no event or circumstance has occurred or exists
with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company, but
which has not been so publicly announced or disclosed in the Reports.
 
(p)          No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed or retained by the Company, including, but not
limited to, disputes or conflicts over payment owed to such accountants and
lawyers, nor have there been any such disagreements during the two years prior
to the Closing Date, in each case, that could cause a Material Adverse Effect.


(q)          Reporting Company.  Pursuant to the provisions of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company has timely filed
all reports and other materials required to be filed thereunder with the
Commission during the preceding twelve months.


(r)           Listing.  The Company’s common stock is quoted on the Bulletin
Board under the symbol CHNC.OB.  The Company has not received any oral or
written notice that its common stock is not eligible nor will become ineligible
for quotation on the Bulletin Board nor that its common stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its common stock on the Bulletin
Board.


(s)          Environmental Compliance. Since their inception, neither the
Company, nor any of its Subsidiaries have been, in violation of any applicable
law relating to the environment or occupational health and safety, where such
violation would have a Material Adverse Effect. The Company and its Subsidiaries
(i) are in compliance with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (i), (ii)
and (iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Other than as
disclosed on Schedule 4(s), the Company and each of its Subsidiaries are also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws. There are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 
11

--------------------------------------------------------------------------------

 


(t)           Employees. Except as disclosed on Schedule 4(t), neither the
Company nor any Subsidiary has any collective bargaining arrangements or
agreements covering any of its employees. Except as disclosed in the Reports or
Other Written Information, neither the Company nor any Subsidiary has any
employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in a report filed with
the Commission that is not so disclosed. Except as set forth in the Reports,
since May 31, 2009, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
have a Material Adverse Effect, has been terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.


(u)          Public Utility Holding Company Act; Investment Company Act and U.S.
Real Property Holding Corporation Status. The Company is not a “holding company”
or a “public utility company” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. The Company is not, and as a result of
and immediately upon the Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.


(v)          ERISA. No liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan (as defined below) by the Company or any
of its Subsidiaries which is or would be materially adverse to the Company and
its subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Purchased Shares will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided, that, if any of
the Subscribers, or any person or entity that owns a beneficial interest in any
of the Subscribers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(bb), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.

 
12

--------------------------------------------------------------------------------

 


(w)         Independent Nature of Subscribers. The Company acknowledges that the
obligations of the Subscriber under the Transaction Documents are several and
not joint with the obligations of any Other Subscriber, and the Subscriber shall
not be responsible in any way for the performance of the obligations of any
Other Subscriber under the Transaction Documents. The Company acknowledges that
the decision of the Subscriber to purchase securities pursuant to this Agreement
has been made by the Subscriber independently of any Other Subscriber and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any Other Subscriber or by
any agent or employee of any Other Subscriber, and neither the Subscriber nor
any of its agents or employees shall have any liability to any Other Subscriber
(or any other person) relating to or arising from any such information,
materials, statements or opinions. The Company acknowledges that nothing
contained herein, or in any Transaction Document, and no action taken by the
Subscriber pursuant hereto or thereto, shall be deemed to constitute the
Subscriber as being in a partnership, an association, a joint venture or any
other kind of entity with any Other Subscriber or any other person, or create a
presumption that the Subscriber is in any way acting in concert or as a group
with any other person with respect to such obligations or the transactions
contemplated by the Transaction Documents. The Company acknowledges that the
Subscriber shall be entitled to independently protect and enforce the
Subscriber’s rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any Other Subscriber to be joined as an additional party in any
proceeding for such purpose.


(x)           Sarbanes-Oxley Act. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and for which material compliance by the Company is required as of the date
hereof.


(y)          PFIC.  Neither the Company nor any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.


(z)           OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
person acting on behalf of any of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Purchased Shares,
or lend, contribute or otherwise make available such proceeds to any subsidiary
of the Company, joint venture partner or other person or entity, towards any
sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 
13

--------------------------------------------------------------------------------

 


(aa)        Money Laundering Laws. The operations of each of the Company and its
Subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.


(bb)       Company Predecessor and Subsidiaries.  The Company makes each of the
representations contained in Sections 4(a), (b), (c), (d), (e), (f), (h), (j),
(k), (n), (o), (p), (q), (r), (u), (v), (w), (y), (z) and (aa) of this
Agreement, as same relate or could be applicable to each Subsidiary.  All
representations made by or relating to the Company of a historical or
prospective nature and all undertakings described in Sections 6(f) through 6(j)
shall relate, apply and refer to the Company and its predecessors and
successors.  The Company represents that it owns all of the equity of the
Subsidiaries and rights to receive equity of the Subsidiaries identified on
Schedule 4(a), free and clear of all liens, encumbrances and claims, except as
set forth on Schedule 4(a).  No person or entity other than the Company has the
right to receive any equity interest in the Subsidiaries.  The Company further
represents that the Subsidiaries have not been known by any other name for the
prior five years.


(dd)       Solvency. Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the Offering the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature. The Company does not intend to incur debts beyond its ability to
pay such debts as they mature.


(ee)        Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscriber prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(ff)         Survival.  The foregoing representations and warranties shall
survive for a period of twelve (12) months after the Closing Date.

 
14

--------------------------------------------------------------------------------

 
 
5.           Regulation D/Regulation S Offering/Legal Opinion.  The offer and
issuance of the Purchased Shares to the Subscribers is being made pursuant to
the exemption from the registration provisions of the 1933 Act afforded by
Section 4(2) or Section 4(6) of the 1933 Act or Rule 506 of Regulation D and/or
Regulation S promulgated thereunder.  On the Closing Date, the Company will
provide an opinion reasonably acceptable to the Subscriber from the Company’s
legal counsel opining on the availability of an exemption from registration
under the 1933 Act as it relates to the offer and issuance of the Purchased
Shares and other matters reasonably requested by Subscribers.  A form of the
Closing Legal Opinion is annexed hereto as Exhibit B.  The Company will provide,
at the Company’s expense, such other legal opinions, if any, as are reasonably
necessary in each Subscriber’s opinion for the issuance and resale of
the Purchased Shares pursuant to an effective registration statement, Rule 144
under the 1933 Act or an exemption from registration.
 
6.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 6(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the common stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Purchased Shares,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscribers.
 
(b)           Listing/Quotation; Uplisting.  Until the uplisting referred to in
the next sentence, the Company will maintain the quotation or listing of its
common stock on the Bulletin Board. The Company shall complete an uplisting of
its common stock on the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select or any successor market thereto (collectively, “Nasdaq”),
NYSE Amex or any successor market thereto, or NYSE or any successor market
thereto (together with Nasdaq and NYSE Amex, each a “National Stock Exchange”)
at the earliest possible date but not later than the date which is eight months
after the Closing Date or the closing of a registered underwritten public
offering of the common stock. (Whichever of the Bulletin Board or National Stock
Exchange is at the time the principal trading exchange or market for the common
stock is sometimes referred to herein as the “Principal Market”).  The Company
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable, as
long as any Purchased Shares are outstanding. The Company will provide the
Subscriber with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the common stock from any Principal
Market.  As of the date of this Agreement and the Closing Date, the Bulletin
Board is and will be the Principal Market.
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement and
the Other Subscription Agreements, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Purchased Shares to the
Subscriber and the Other Subscribers and promptly provide copies thereof to the
Subscriber and the Other Subscribers.

 
15

--------------------------------------------------------------------------------

 
 
(d)          Filing Requirements.  From the date of this Agreement and until the
first to occur of (i) two (2) years after the Closing Date, or (ii) until all
the Purchased Shares have been resold or transferred by the Subscriber pursuant
to a registration statement or pursuant to Rule 144(b)(1)(i) (the date of such
latest occurrence being the “End Date”), the Company will (A) comply in all
respects with its reporting and filing obligations under the 1934 Act, and (B)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its best efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts
until the End Date.  Until the End Date, the Company will continue the listing
or quotation of the common stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Purchased Shares if required under Regulation D and
to provide a copy thereof to the Subscriber promptly after such filing.
 
(e)          Use of Proceeds.   The proceeds of the Offering will be employed by
the Company for expenses of the Offering and geographic expansion through
acquisitions in Beijing, Linyi (Shandong), Shenyang (Lioaning) and/or Xinjiang
(Uyghur). Except as described on Schedule 6(e), the Purchase Price may not and
will not be used for accrued and unpaid officer and director salaries, payment
of financing related debt, redemption of outstanding notes or equity instruments
of the Company nor non-trade obligations outstanding on the Closing Date.
 
(f)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.
 
(g)          Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(h)          Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.

 
16

--------------------------------------------------------------------------------

 
 
(i)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(j)           Properties. From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets, except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
(k)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, neither it nor any other person
acting on its behalf will at any time provide the Subscriber or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Subscriber shall have agreed in
writing to accept such information.  The Company understands and confirms that
the Subscriber shall be relying on the foregoing representations in effecting
transactions in securities of the Company.


(l)           Additional Negative Covenants.  From the date of this Agreement
and until the End Date, the Company will not and will not permit any of its
Subsidiaries, without the written consent of the Subscribers, to directly or
indirectly:


(i)           engage in any business other than businesses engaged in or
proposed to be engaged in by the Company on the Closing Date or businesses
similar thereto;


(ii)           merge or consolidate with any person or entity (other than
mergers of wholly owned subsidiaries into the Company), or sell, lease or
otherwise dispose of its assets other than in the ordinary course of business
involving an aggregate consideration of more than ten percent (10%) of the book
value of its assets on a consolidated basis in any 12-month period, or
liquidate, dissolve, recapitalize or reorganize;


(iii)          incur any indebtedness for borrowed money or become a guarantor
or otherwise contingently liable for any such indebtedness except for
obligations incurred in the ordinary course of business;  or


(iv)          enter into any new agreement or make any amendment to any existing
agreement, which by its terms would restrict the Company’s performance of its
obligations to holders of the Purchased Shares pursuant to this Agreement, the
Other Subscription Agreements or any Transaction Documents.

 
17

--------------------------------------------------------------------------------

 
 
7.           Covenants of the Company Regarding Indemnification.
 
(a)          The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscriber, the Subscriber’s officers, directors, agents, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Subscriber
or any such person which results, arises out of or is based upon (i) any
material misrepresentation by the Company or breach of any representation or
warranty by the Company in this Agreement or in any Exhibits or Schedules
attached hereto in any Transaction Document, or (ii) after any applicable notice
and/or cure periods, any breach or default in performance by the Company of any
material covenant or undertaking to be performed by the Company hereunder, or
any other material agreement entered into by the Company and Subscriber relating
hereto.
 
(b)          In no event shall the liability of the Subscriber or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith exceed the Purchase Price paid by such
Subscriber.
 
(c)          The procedures set forth in Section 8(e) shall apply to the
indemnification set forth in Section 7.


8.           Registration Rights.
 
(a)          Registration Statement Requirements.  The Company shall file with
the Commission a Form S-1 registration statement (the “Registration Statement”)
(or such other form that it is eligible to use) in order to register all or such
portion of the Registrable Securities (as defined herein) as permitted by the
Commission (provided that the Company shall use diligent efforts to advocate
with the Commission for the registration of all of the Registrable Securities)
pursuant to Rule 415 for resale and distribution under the 1933 Act on or before
the date (the “Required Filing Date”) which is fifteen (15) calendar days after
the Closing Date, and use its best efforts to cause the Registration Statement
to be declared effective. The Company will register in the Registration
Statement the shares of its common stock to be offered in a primary offering of
the Company’s common stock to be underwritten by Roth Capital Partners, LLC (the
“Underwritten Offering”) as well as the resale by the Subscriber and the Other
Subscribers of 100% of the Purchased Shares (collectively, the “Registrable
Securities”).  In the event that the Company is required by the Commission to
cut back the number of shares being registered in the Registration Statement
pursuant to Rule 415, then the Company shall reduce the Registrable Securities
relating to the resale pro rata.  The Registration Statement shall also state
that, in accordance with Rules 416 and 457 under the 1933 Act, it also covers
such indeterminate number of additional shares of common stock as may become
issuable with respect to the Registrable Securities to prevent dilution
resulting from stock splits, stock dividends or similar transactions. The
Registrable Securities relating to the resale shall be reserved and set aside
exclusively for the benefit of the Subscriber and the Other Subscribers and not
issued, employed or reserved for any other person. The Registration Statement
will immediately be amended or additional Registration Statements will be
immediately filed (to the extent permitted by the Commission) by the Company as
necessary to register any Registrable Securities that were not filed in the
initial Registration Statement.

 
18

--------------------------------------------------------------------------------

 
 
(b)          Registration Procedures. When the Company effects the registration
of any Registrable Shares under the 1933 Act, the Company will, as expeditiously
as possible:
 
(i)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for the earlier of (a) a
period of two (2) years, or (b) until the Purchased Shares can be sold by the
Subscriber pursuant to Rule 144 without volume restrictions;
 
(ii)           furnish to the Subscriber, at the Company’s expense, such number
of copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as the Subscriber reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;
 
(iii)          use its reasonable best efforts to register or qualify the
Registrable Shares covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the Subscriber shall request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;
 
(iv)          list the Registrable Shares covered by such registration statement
with any securities exchange on which the common stock of the Company is then
listed; and
 
(v)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the
Subscriber during reasonable business hours,  and any attorney, accountant or
other agent retained by the Subscriber or underwriter, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company's officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the Subscriber, attorney, accountant or agent in
connection with such registration statement at the Subscriber’s expense.
 
(c)          Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Shares of a particular Subscriber that
such Subscriber shall furnish to the Company in writing such information and
representation letters, including a completed selling securityholder
questionnaire in the form acceptable to the Company, with respect to itself and
the proposed distribution by it as the Company may reasonably request to assure
compliance with federal and applicable state securities laws.
 
(d)          Expenses.  All expenses incurred by the Company in complying with
Section 10, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” The Company
will pay all Registration Expenses in connection with any registration statement
described in Section 10.

 
19

--------------------------------------------------------------------------------

 
 
(e)           Indemnification and Contribution.
 
(i)           In the event of a registration of any Registrable Shares under the
1933 Act pursuant to this Section 10, the Company will, to the extent permitted
by law, indemnify and hold harmless the Subscriber, each of the officers,
directors, agents, Affiliates, members, managers, control persons, and principal
shareholders of the Subscriber, each underwriter of such Registrable Shares
thereunder and each other person, if any, who controls such Subscriber or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Subscriber, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Shares was registered under the 1933 Act pursuant
to Section 10, any preliminary prospectus or final prospectus contained therein,
or any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made, and will subject to the provisions of
Section 10(e)(iii) reimburse the Subscriber, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Subscriber to the extent that any such damages arise out of or are based
upon an untrue statement or omission made in any preliminary prospectus if (i)
the Subscriber failed to send or deliver a copy of the final prospectus
delivered by the Company to the Subscriber with or prior to the delivery of
written confirmation of the sale by the Subscriber to the person asserting the
claim from which such damages arise, (ii) the final prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission, or (iii) to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such Subscriber in writing specifically for use in such
registration statement or prospectus.
 
(ii)           In the event of a registration of any of the Registrable Shares
under the 1933 Act pursuant to Section 10, the Subscriber will, to the extent
permitted by law, indemnify and hold harmless the Company, and each person, if
any, who controls the Company within the meaning of the 1933 Act, each officer
of the Company who signs the registration statement, each director of the
Company, each underwriter and each person who controls any underwriter within
the meaning of the 1933 Act, against all losses, claims, damages or liabilities,
joint or several, to which the Company or such officer, director, underwriter or
controlling person may become subject under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the registration statement under which such
Registrable Shares were registered under the 1933 Act pursuant to Section 10,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Subscriber will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to the Subscriber, as such,
furnished in writing to the Company by such Subscriber specifically for use in
such registration statement or prospectus, and provided, further, however, that
the liability of the Subscriber hereunder shall be limited to the net proceeds
actually received by the Subscriber from the sale of Registrable Shares pursuant
to such registration statement.

 
20

--------------------------------------------------------------------------------

 
 
(iii)          Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this Section 10(e)(iii) and shall
only relieve it from any liability which it may have to such indemnified party
under this Section 10(e)(iii), except and only if and to the extent the
indemnifying party is prejudiced by such omission. In case any such action shall
be brought against any indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 10(e)(iii) for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 
21

--------------------------------------------------------------------------------

 
 
(iv)          In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) the
Subscriber, or any controlling person of the Subscriber, makes a claim for
indemnification pursuant to this Section 10(e) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 10(e) provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Subscriber or
controlling person of the Subscriber in circumstances for which indemnification
is not provided under this Section 10(e); then, and in each such case, the
Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that the Subscriber is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (y) the Subscriber will not be required to
contribute any amount in excess of the public offering price of all such
securities sold by it pursuant to such registration statement; and (z) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Shares pursuant to such registration statement.


9.           Miscellaneous.
 
(a)          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:


If to the Company, to:


China Infrastructure Construction Corporation
Attn: Yang Rong
C915 Jia Hao International Business Center
116 Zizhuyuan Road Haidan District, Beijing, China
facsimile: 86-10-8844-8198


With a copy by fax only to (which copy shall not constitute notice):


Guzov Ofsink, LLC
Attn: Darren L. Ofsink

 
22

--------------------------------------------------------------------------------

 


600 Madison Avenue, 14th Floor
New York, NY 10022
facsimile: (212) 688-7273


If to the Subscribers:


To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement
 
(b)          Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.
 
(c)          Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.
 
(d)          Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 
23

--------------------------------------------------------------------------------

 
 
(e)          Specific Enforcement, Consent to Jurisdiction.  The Company and the
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 12(d) hereof, the Company hereby irrevocably waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)          Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscriber and thus
refunded to the Company.
 
(h)          Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(j)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 
24

--------------------------------------------------------------------------------

 
 
(k)          Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of common stock not subject to volume
restrictions and after a six month holding period.


[Signature Pages Follow]
 
25

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement with
China Infrastructure Construction Corporation by signing and returning a copy to
the Company whereupon it shall become a binding agreement.


NUMBER OF SHARES                                   x    $3.90 
 =                                   (the “Subscriber’s portion of the Purchase
Price”)
 

     
Signature
 
Signature (if purchasing jointly)
           
Name Typed or Printed
 
Name Typed or Printed
           
Entity Name
 
Entity Name
           
Address
 
Address
           
City, State and Zip Code
 
City, State and Zip Code
           
Telephone - Business
 
Telephone - Business
           
Telephone – Residence
 
Telephone – Residence
           
Facsimile – Business
 
Facsimile - Business
           
Facsimile – Residence
 
Facsimile – Residence
           
Tax ID # or Social Security #
 
Tax ID # or Social Security #

 
Name in which securities should be
issued:                                                                   
 
Dated:  March __, 2010

 
26

--------------------------------------------------------------------------------

 

This Subscription Agreement is agreed to and accepted as of March __, 2010.

 
CHINA INFRASTRUCTURE
CONSTRUCTION CORPORATION
   
By:
   
Name:
 
Title:

 
 
27

--------------------------------------------------------------------------------

 